PD-1356-15
                                                                PD-1356-15                    COURT OF CRIMINAL APPEALS
                                                                                                              AUSTIN, TEXAS
                                                                                            Transmitted 10/19/2015 4:51:24 PM
                                                                                              Accepted 10/19/2015 5:07:37 PM
                                                                                                               ABEL ACOSTA

                                            NO. PD-______                                                              CLERK




                  IN THE
    COURT OF CRIMINAL APPEALS OF TEXAS

                                    RICARDO SOTO
                                                                                Appellant
                                                                                   v.

                                STATE OF TEXAS
                                                                                Appellee


   APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME
     TO FILE PETITION FOR DISCRETIONARY REVIEW

          Petition from the 66th Judicial District Court of Hill County, Texas
                         Trial Court Cause Number 38,173 and
        Cause Number 10-15-00029-CR in the Tenth Court of Appeals of Texas

                                                         Chelsea Tijerina
                                                     State Bar No. 24076733
October 19, 2015
                                                E-mail: attorneychelsea@gmail.com

                                                  LAW OFFICE OF SIMER &TETENS
                                                       3706 Bellmead Drive
                                                        Waco, Texas 76705
                                                          (254) 412-2300
                                                    (888) 317-7610—Facsimile

  Appellant’s Motion to Extend Time to File Petition For Discretionary Review                              Page 1
                                                          IN THE
                                                COURT OF CRIMINAL APPEALS

                                                              RICARDO SOTO
                                                                 Appellant
                                                                    v.
                                                            THE STATE OF TEXAS
                                                                  Appellee

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

             RICARDO SOTO, Appellant, moves for an extension to file Appellant’s

Petition for Discretionary Review:

                                                                              I.

             Appellant RICARDO SOTO moves this Court to allow an extension of

THIRTY (30) days to file his Petition for Discretionary Review.1 On December 4,

2014, Appellant was convicted of the offense of possession of a controlled

substance in penalty group one in the amount of one gram or less and assessed

punishment as follows: 20 months state jail probated for 4.5 years and a fine of

$2,000.00.2 The Tenth Court of Appeals denied Appellant’s sole issue on appeal.3

Thereafter, the Tenth Court denied Appellant’s Motion for Rehearing on

September 3, 2015.


1
  TEX. R. APP. P. 68.2(c).
2
  (I C.R. at 20–21).
3
  Soto v. State, 2015 Tex. App. LEXIS 8524 at *10 (Tex. App.—Waco August 13, 2015) (mem.
op., not designated for publication).

Appellant’s Motion to Extend Time to File Petition For Discretionary Review          Page 2
                                   II.
              REQUIRED INFORMATION PURSUANT TO THE RULES OF
                          APPELLATE PROCEDURE

             A.           The deadline for filing the Motion for Extension:4

                                        October 20, 2015

                                  The Tenth Court of Appeals denied Appellant’s Motion for
                          Rehearing on September 3, 2015. Therefore, the Petition for
                          Discretionary Review was due on October 5, 2015.5 Under Texas
                          Rule of Appellate Procedure 68.2(c), “the Court of Criminal Appeals
                          may extend the time to file a petition for discretionary review if a party
                          files a motion complying with Rule 10.5(b) no later than 15 days
                          after the last day for filing the petition,” making the deadline to
                          request the extension October 20, 2015.

             B.           The length of the extension sought:6

                                        Thirty (30) days to November 4, 2015

             C.           The facts relied upon to reasonably explain the need for the extension:7

                                 Counsel for Appellant practices criminal defense, civil law,
                          and family law. Counsel also drafts appeals. Counsel has a heavy
                          caseload. During the pendency of this appeal, Counsel has prepared
                          for multiple trials and other criminal and family law hearings and has
                          filed multiple appeals or motions for rehearing with the Tenth Court
                          of Appeals.



4
    TEX. R. APP.            P. 10.5(b)(1)(A).
5
    TEX. R. APP.            P. 68.2(A).
6
    TEX. R. APP.            P. 10.5(b)(1)(B).
7
    TEX. R. APP.            P. 10.5(b)(1)(C).



Appellant’s Motion to Extend Time to File Petition For Discretionary Review                    Page 3
             D.           Number of previous extensions granted for previous Petitions for
                              Discretionary Review:8

                                        None.

                                                                               III.

             The additional time requested is not sought solely for delay, nor sought

frivolously, but will be of genuine assistance to Appellant’s attorney in allowing to

timely file the Petition.

                                                          REQUEST FOR RELIEF


             Appellant requests that this Court grant his Motion and extend the deadline

for filing Appellant’s Petition For Discretionary Review to November 4, 2015 or

that this Court grant such additional time as is just and proper.

                                                                              Respectfully submitted,

                                                                              LAW OFFICE OF SIMER & TETENS

                                                                              /s/ Chelsea Tijerina
                                                                              Chelsea Tijerina
                                                                              3706 Bellmead Drive
                                                                              Waco, Texas 76705
                                                                              (254) 412-2300
                                                                              (888) 317-7610—Facsimile
                                                                              E-mail: attorneychelsea@gmail.com
                                                                              State Bar No. 24076733
                                                                              ATTORNEY FOR APPELLANT

8
    TEX. R. APP. P. 10.5(b)(1)(D).

Appellant’s Motion to Extend Time to File Petition For Discretionary Review                                       Page 4
                                                    CERTIFICATE OF SERVICE

             A copy of this Motion was delivered to Mark Pratt, Hill County District
Attorney’s Office on October 19, 2015 by email.

                                                                               /s/ Chelsea Tijerina
                                                                              Chelsea Tijerina




Appellant’s Motion to Extend Time to File Petition For Discretionary Review                           Page 5